Date: 02/21/2020                       Judge: Michael S. Nachmanoff
                                       Reporter: FTR
 Start: I n> ■
 Finish

 Civil Action Number: l:19cv853

 Aida Elzagallv. et al.

 vs.



 Khalifa Haftar


 Appearances of Counsel forjJXJPltf( )Deft
            is uncontested
 Motion to/for:

 #18 - Plaintiffs' Motion for Default Judgment

 Argued &
( )Granted( )Denied( )Granted in part/Denied in part
J><^aken Under Advisement( )Continued to

  ^ u 3V,n                                                     _



                 and Recommendation to Follow
( )Order to Follow
